423 F.2d 726
Stoy DECKER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 19846.
United States Court of Appeals, Sixth Circuit.
March 20, 1970.

Stanley A. Stratford, Campbell & Stratford, Louisville, Ky., for appellant on brief.
Ernest W. Rivers, U. S. Atty., Louisville, Ky., for appellee on brief.
ORDER
Before EDWARDS, PECK and McCREE, Circuit Judges.
PER CURIAM.


1
On consideration of the briefs and files and records in this case, the judgment of the District Court is affirmed, for the reasons set forth in the Order of the District Judge, dated July 9, 1969. Decker v. United States, 310 F. Supp. 674 (W.D.Ky.1969). See also Graham v. United States, 407 F.2d 1313 (6th Cir. 1969).


2
McCREE, Circuit Judge (dissenting).


3
I dissent. I would reverse the decision of the District Court for the reasons stated by Judge Sobeloff in United States v. Miller, 406 F.2d 1100 (4th Cir. 1969), a case holding that the Supreme Court's decision in Haynes v. United States, 390 U.S. 85, 88 S. Ct. 722, 19 L. Ed. 2d 923 (1968), should be given retrospective effect. See also United States v. Lucia, 416 F.2d 920 (5th Cir. 1969), holding, in an opinion by Judge Wisdom, that retrospective effect should be given the related decisions of Marchetti v. United States, 390 U.S. 39, 88 S. Ct. 697, 19 L. Ed. 2d 889 (1968), and Grosso v. United States, 390 U.S. 62, 88 S. Ct. 716, 19 L. Ed. 2d 906 (1968).